DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement, see page 39 for example.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because (i) the y-axis of figure 2C is illegible and (ii) figure 3B is hard to interpret since the relationship between the color gradient and the numbers on the gradient is unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 17, 20, 34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear if the stabilization sequence is directly 3’ of the sequence coding the RNA cleavage effectors. In figures 2A, 4D and 4E, the triplex stabilization sequence is shown directly 3’ of the endoribonucleases therefore for the purpose of compact prosecution, this claim will be interpreted as “a first transcript stabilization sequence located directly 3' of the coding sequence for the first copy of the first RNA cleavage effector”.
Regarding claim 2, it states “the second expression cassette further comprises” “a transcript stabilization sequence located 3’ of the coding sequence for the first copy of the first RNA cleavage effector” in the last line. It is unclear how the second expression cassette could comprise a stabilization sequence 3’ of first RNA cleavage effector since it does not comprise a first cleavage effector. Per claim 1, the second expression cassette comprises a second cleavage effector. For the purpose of compact prosecution, this claim will be interpreted as “the first copy of the  second RNA cleavage effector”.
Claim 20 is rejected due to its dependence on claim 2. Claim 20 limits the transcript stabilization sequences of claim 2 to a triplex, optionally MALAT 1. However, since the location of the stabilization sequence within the toggle switch is unclear in claim 2 (see ¶4 above), the location of the triplex, optionally MALAT 1, recited in claim 20 is also rendered unclear.
Regarding claim 17, it states “first output molecule” and “second output molecule”. There is insufficient antecedent basis for these limitations in the claim. For the purpose of compact prosecution, this claim will be interpreted as dependent on claim 3 and not claim 2.
Regarding claims 34 and 36, each recite "A method of switching gene expression between a first output molecule and a second output molecule, or of maintaining long-term ON/OFF regulation of output molecule expression” by administering the toggle switch of claim 1 and 5 respectively. It is unclear how administration of the toggle switch of either claim 1 or 5 would accomplish any change in the gene expression of an output molecule since neither of these toggle switches encode an output molecule. On page 12 (line 21) of the specification, the applicants define an output molecule as “a downstream molecule produced by the engineered bi-stable toggle switch”. Claims 3 recites a toggle switch that encode output molecules. For the purpose of compact prosecution, these claims will be interpreted as dependent on claim 3.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 3, 17, 34, 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V, v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Eiees., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641,1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F. 2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it). 
Regarding generic claims, MPEP § 2163 states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").”
Claim 3 recites generic limitation “output molecule” and claim 17 ineffectually limits this generic limitation to three expansive categories of molecules (nucleic acids, therapeutic proteins, and detectable proteins).  Claims 34 and 36, in view of the 112b issue noted above, use the toggle switch of claim 3 in a method. On page 12 (line 21) of the specification, the applicants define an output molecule as “a downstream molecule produced by the engineered bi-stable toggle switch”. Therefore, the “output molecule” of these claims encompass DNA molecules, all forms of RNA molecules (mRNA, tRNA, lnRNA, miRNA, siRNA etc.) and all forms of proteins. As of effective filing date, there was no known or disclosed correlation between the structures of output molecules encompassed by the claims.  The specification discloses the use of fluorescent proteins (a type of detectable proteins) in their examples and suggest use of miRNA, siRNA, shRNA and proteins in the embodiments. The specification does not teach any other identifying characteristics for the “output molecule” relating to function/activity that would guide the artisan to contemplate all forms of output molecules as encompassed by the claims. With the exception of the output molecules referenced above, a skilled artisan cannot envision the detailed chemical structure of the encompassed output molecules and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. For example, a skilled artisan cannot envision an output molecule with a structure of deoxyribonucleic acid or forms of ribonucleic acid representing groups of species encompassed in the generic limitation “output molecule”. 
Therefore, the species disclosed in the instant specifications do not represent the generic limitations recited in these claims and it is not clear that the inventors had contemplated the full scope of their generic claims and therefore do not seem to have full possession of the invention at the time of filing.  
Scope of Enablement
Claims 1-3, 5, 6, 8, 11-13, 16, 17, 20, 22, 23, 26, 30, 32, 34, 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for endoribonucleases as RNA cleavage effectors, does not reasonably provide enablement for the generic RNA cleavage effector.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” See MPEP § 2164. These factors include, but are not limited to: The breadth of the claims; The nature of the invention; The state of the prior art; The level of one of ordinary skill; The level of predictability in the art; The amount of direction provided by the inventor; The existence of working examples; The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
With respect to the breadth of the claims, the claims as currently drafted encompass any molecule that may directly or indirectly effect cleavage of an RNA molecule which may include a variety of RNA molecules that can self-cleave or recruit other cleavage machinery or degradation machinery and proteins with a variety of enzymatic functions. Consequently, the breadth of the claims is broad.
The invention is in the field of RNA-based synthetic genetic circuits. Regarding the nature of the invention, the claimed invention is a set of two expression cassettes that each comprise different orthogonally-related RNA cleavage effectors that inhibit each other’s function due to the specific placement of cleavage sites recognized by each RNA cleavage effector within each expression cassette. On page 9 of the instant specification, an RNA cleavage effector is defined as “a molecule that cleaves the phosphodiester bond between two ribonucleotides, thus resulting two fragments (a 5' fragment and a 3' fragment) of an RNA molecule, such as the RNA transcripts produced by the first expression cassette and the second expression cassette”. Further, it states that “The RNA cleavage effectors of the present disclosure cleave the RNA transcripts in a sequence-specific manner. Exemplary sequence-specific RNA cleavage effectors include, without limitation, endoribonucleases, RNA interference (RNAi) molecules, and ribozymes (e.g., cis-acting ribozyme or trans-acting ribozyme).” The examples disclosed in the instant specification use endoribonucleases as RNA cleavage effector and endoribonucleases-specific gRNAs as RNA cleavage sites. This specific combination of elements allows the claimed invention to function as a toggle switch since the endoribonuclease expressed from the expression cassette cleaves at specific cleavage sites on the RNA sequence of the expression cassette. Due to the structural relationship between the sequence encoding the endoribonucleases and the cleavage sites, the expressed endoribonucleases cleave off the degradation motifs attached to the sequence that expresses itself while inhibiting the translation of the orthogonal endoribonucleases. 
With respect to the state of the prior art, RNA-based synthetic genetic circuits is heavily studied and continually expanding field of research. As evidenced by the recent in-depth review by Pardi et al (Synthetic RNA-based post-transcriptional expression control methods and genetic circuits. Advanced Drug Delivery Reviews, Volume 184, May 2022), although much is known about various RNA-based regulatory elements combining them still requires extensive testing. Specifically, regarding using miRNAs in genetic circuits, Pardi states “designing synthetic miRNA target sites is a more complicated task than simply adding a stretch of the reverse complement of the intended controller miRNA; optimal designs need to take into account the peculiarities of miRNA binding, possibly through extensive empirical testing” (Page 6, left column, first para). Therefore, use of miRNA as RNA cleavage effectors is one example of an RNA cleavage effector whose use is particularly challenging in any genetic circuit, let alone a complicated bi-stable toggle switch genetic circuit of the claimed invention.
With respect to level of skill in the art, a skilled artisan recognizes that not all RNA cleavage effectors such as identified by the applicant would perform the function required by the claims if placed in the same structure/function relationship as recited in the claims. For example, a miRNA as a cleavage effector will bind to its downstream cleavage site on the expression cassette and recruit a RISC complex to that site thus resulting in its own repression and/or degradation and may not act as an ON switch as is necessary for the claim to be a toggle-switch. Similarly, as cis-acting ribozyme may be unable to perform this function. The need for the RNA cleavage effector to be a protein is also evident from claim 5 that is directed to a fusion protein that includes the RNA cleavage effector. Overall, the level of skill required to practice all aspects of the invention to its full scope especially pertaining to using any species of RNA cleavage effector in a RNA-based genetic toggle-switch is high, potentially requiring a PhD.  
With respect to the predictability of the art, in view of the state of the art and the level of skill in the art, interchangeable use of various RNA-based regulatory elements in RNA-based synthetic genetic circuits is unpredictable.
The applicants have not provided sufficient direction to practice the full scope of the claimed invention. The applicants have not provided working examples that shows that other RNA cleavage effectors such as self-cleaving ribozymes, miRNA, siRNA, ribonucleoproteins (for example L7Ae etc.) could be used interchangeably in their claimed toggle switch genetic circuit.
The applicants have provided multiple working examples directed to use of CRISPR/Cas endoribonucleases in their genetic toggle switch however these examples do not encompass the full scope of the claims.
As is evident from Pardi, undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the broad breadth of the claims, the state of the prior art and its unpredictability, the high level of skill required to practice the alleged invention and the limited amount of guidance in the form of varied working examples in the specification.
MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to claims 1-3, 5, 6, 8, 11-13, 16, 17, 20, 22, 23, 26, 30, 32, 34, 36, in view of the applicant’s entire disclosure, and considering the In re Wright and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 1-3, 5, 6, 8, 11-13, 16, 17, 20, 22, 23, 26, 30, 32, 34, 36 would not be enabled by the written disclosure for RNA cleavage effector.  Therefore, claims 1-3, 5, 6, 8, 11-13, 16, 17, 20, 22, 23, 26, 30, 32, 34, 36 are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to make and use the claimed invention in its full scope.
Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As noted in ¶15, factors to be considered to ensure satisfactory enablement are detailed below:
With respect to the breadth of the claim, it is directed to any non-human animal that comprises the toggle switch of claim 1 anywhere in its genome, anywhere within any of its cells or anywhere within the animal in any form without defining any structural or phenotypic outcome evident in said non-human animal. Considering there are more than a million species in kingdom animalia and the claims do not require any phenotypic effect of the toggle switch on the animal, the breadth of the claim is expansive. 
Regarding the nature of the invention, the claimed invention is a non-human animal comprising the toggle switch genetic circuit. Neither the claims nor the specification provide any guidance on what “comprise” encompasses. As stated above, the claimed non-human animal may comprise the toggle switch genetic circuit within the genome of one or all of its cells i.e. is either a transgenic or chimera. The claimed non-human animal may comprise a non-genomically integrated toggle switch genetic circuit in one or all or none of its cells. 
With respect to the state of the art, as evidenced by Pardi, in corporation of RNA-based genetic circuit in vivo is an active area of research with several obstacles to overcome before the phenotypic outcome of RNA based genetic circuits becomes more predictable. In a section dedicated to “Future Prospects and challenges” of these circuits, Pardi notes delivery, incompatibility of certain RNA features and unintended effects on host as specific challenges. Additionally, the state of the art of making transgenic or chimera animals also has specific challenges especially pertaining to actualizing current transgenic techniques to generate a transgenic from any specie and in actually attaining predicted phenotypes using those techniques in any specie. Patil et al (Transgenic Animals and Drug Development: a Review. Indian Journal of Public Health research & Development, Vol. 2, February 2011) report limitations and issues concerned with transgenic animals including 1) Certain transgenic phenotypes may result in lethality that may compromise animals’ health status like impaired reproduction/lactation, immunodeficiency etc., 2) During development there may be physiologic compensation for the loss of a gene product in the mouse, thus, complicating the interpretation of the phenotypic changes seen in transgenic animals, 3) One transgenic mouse will not be identical to another and strain differences may be a source of variability, and 4) Incorporation of new genetic material may alter the control of function of other genes.  Khodarovich et al (Expression of Eukaryotic Recombinant Proteins and Deriving them from the milk of transgenic animals. App Biochem Microbio, Volume 29, 2013) that specifically pertains to expression of recombinant proteins (similar to output molecules of instant application) in transgenic animals specifically large domestic animals identifies several obstacles in creation of large transgenics (page 716, left column, para 1-3). They state that most methods for producing transgenics have certain disadvantages such as payload size limitation and insufficient expression when using lentiviruses, poor reproducibility and uncontrollable changes in genome inserted sequences (page 716, left column, para 1). Furthermore, they indicate that DNA microinjection into the pronucleus of the zygote is commonly used for large farm animals yet its effectiveness if significantly different across species and is less for large farm animals in comparison to lab animals such as mice (page 716, left column, para 2). Current CRISPR/Cas bases system have revolutionized the field of transgenics however many concerns still remain. Guo et al (Targeted genome editing in primate embryos. Cell Research, Volume 25, 2015) points out “mosaic mutations and off-target effects caused by CRISPR/Cas9 have led to concerns about the efficiency and specificity of this new technique in non-human primates and other large animals” (p. 767, left column, 1st paragraph). They state that mosaic mutation may result from the prolonged expression of Cas9 mRNA, however, Cas9 protein also leads to mosaic mutations (e.g. p. 767, right column, last paragraph). Next Lee et al (Developing genetically engineered mouse models using engineered nucleases: Current status, challenges and the way forward, Drug Discovery Today, Volume 20, 2016) highlight the critical issues in implementing the use of engineered nucleases in transgenic development. They state that there are “critical issues that might result in the misrepresentation of the genotype and phenotype of mice generated using engineered nucleases. The molecular analysis and functional validation of genetic variants are still technically challenging” (Page 18, left column, para 2).    
With respect to level of skill in the art, as evidenced by Pardi, Patil, Khodarovich, Guo and Lee, a skilled artisan recognizes the challenges of successfully incorporating RNA-based circuits in any species including common laboratory animals especially in the form of transgenics. Overall, the level of skill required to practice all aspects of the invention to its full scope especially pertaining to generation of any non-human animal comprising the genetic toggle switch with a predictable phenotype is high, potentially requiring a PhD.    
With respect to the predictability of the art, in view of the state of the art and the level of skill in the art, generation of any non-human animal with a predictable phenotype that comprises any RNA-based toggle switch genetic circuit is an unpredictable art. As noted above, Pardi discusses the unpredictability of using RNA-based circuits in vivo and this unpredictability seems applicable to all species since application of RNA-based circuits in even common lab animals is challenging. Furthermore, when taken together Patil, Khodarovich, Guo and Lee (as noted above) show that actualizing current transgenic techniques to generate a transgenic from any specie and in actually attaining predicted phenotypes using those techniques in any specie remains a challenging and unpredictable art. 
The applicants have not provided sufficient direction to practice the full scope of the claimed invention. The specification indicates on page 32, that the non-human animal can be a mammal including “mouse, rat, goat, cow, sheep, donkey, cat, dog, camel, or pig”. The specifications do not provide any guidance for the production of a transgenic or chimera animal of any species that incorporates the RNA-based toggle switch genetic circuit in any one of its cells resulting in a predictable defined phenotype. Furthermore, the specifications do not provide any guidance for the production of a non-transgenic or non-chimera animal of any species that comprises the RNA-based toggle switch genetic circuit resulting in a predictable defined effect on the animal or its cells.
The applicants do not provide any working examples directed to generation of even one type of non-human animal with the RNA-based toggle switch genetic circuit anywhere within the animal.
As is evident from Pardi, Patil, Khodarovich, Guo and Lee, undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the broad breadth of the claims, the state of the prior art and its unpredictability, the high level of skill required to practice the alleged invention and the limited amount of guidance in the form of varied working examples in the specification.
After applying the Wands factors and analysis to claim 30, in view of the applicant’s entire disclosure, and considering the In re Wright, and Genentech decisions discussed above in ¶16 and 17, it is concluded that the practice of the invention as claimed in claim 30 would not be enabled by the written disclosure for the full scope of this claim that encompasses all non-human animals comprising the toggle switch of claim 1 anywhere in its genome, anywhere within any of its cells or anywhere within the animal in any form not limited by any structural or phenotypic outcome evident in said non-human animal .  Therefore, claim 30 is rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to make and use the claimed invention in its full scope. 
Claims 34 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As noted in ¶15, factors to be considered to ensure satisfactory enablement are detailed below:
With respect to the breadth of the claim, these encompass a method that can switch between expressing one output molecule with other output molecule in vivo in a subject in need of due to the administration of the genetic toggle switch of claim 3 (per interpretation mentioned in the 112b issue noted above). The methods as claimed can also result in either expressing or inhibiting expression of any one output molecule in vivo in a subject in need of due to the administration of the genetic toggle switch of claim 3. The output molecules as defined by the specification are an expansive genera (see 112a issue noted above) and are encoded by the expression cassettes recited in claim. The output molecules, the subject, the subject’s need and the phenotypic/therapeutic outcomes expected from the administration of the genetic toggle switch are not limited by any element in the claims. Furthermore, there are no limitations with regards to vectors used, mode of administration, cell/tissue targeted and level of expression required to achieve desired outcomes. Consequently, the breadth of the claims is broad.  
Regarding the nature of the invention, the claimed inventions are directed to a method of using the genetic toggle switch of claim 3 in vivo for diagnostic and/or therapeutic purposes. The instant specification states that these methods are for diagnostic/therapeutic purposes (summary, page 2, lines 4-6) and since the methods would result in expression of output molecules, a skilled artisan recognizes that the claims pertain to gene therapy i.e. expression of exogenous genetic material to effect a change in a subject in need of for disease prevention/treatment. 
With respect to the state of the art, Pardi, Patil, Khodarovich, Guo and Lee apply as in ¶20(c) to establish the state of the art with respect to use of RNA-based genetic circuits in vivo in subjects and generation of transgenic animals i.e. subjects comprising exogenous molecules. Since the claims encompass gene therapy methods not limited by vectors used, mode of administration, cell/tissue targeted and level of expression required, the following art will provide guidance regarding the state of gene therapy as an art. Soofiyani et al (Gene Therapy, Early Promises, Subsequent Problems and Recent Breakthroughs. Adv Pharma Bulletin, Volume 3, 2013) describe the various reagents and techniques utilized to carry out in vivo and ex vivo gene therapy. They indicate that “route of administration, dose, or promoter type” are critical parameters that influence outcomes of the therapy (page 253, left column, para 4).  Papanikolaou et al (The promise and the hope of gene therapy. Frontiers in Genome editing, Volume 3, March 2021) highlights that “Although the idea of genome correction was quite innovative in its nature, especially during the 90s, clinical translation involving genome correction is still rare and adoption of the application of gene therapy at a wider scale and in the context of a medical routine has been only partial” (Introduction, page 2, left column, last para and Table 1). They state that safety of the therapy with regards to off-target effects (page 10, left column, last para) and surprise outcomes from even the most-well characterized agents (page 10, right column, para 2) are critical challenges. They provide the example of “latest manifestation of tumor generation after lentiviral mediated gene addition in the context of CGD is alarming” (page 10, right column, para 2). They also state that proper assessment of gene therapy success is challenging because they are “living drugs” and possess totally different pharmacokinetics compared to classical small molecules” (page 10, right column, para 2).  
With respect to level of skill in the art, as evidenced by Pardi, Patil, Khodarovich, Guo and Lee, a skilled artisan recognizes the challenges of successfully incorporating RNA-based circuits in any subject especially in the form of transgenics. As evidenced by Soofiyani, a skilled artisan also recognizes the critical parameters for each gene therapy method need to be identified in order to achieve predictable outcomes and is evident from Papanikolaou that these parameters are challenging to optimize resulting in the low success rate of such therapies.  Overall, the level of skill required to practice all aspects of the invention to its full scope especially pertaining to using the genetic toggle switch of claim 3 to change the expression of any output molecule in any subject for any purpose including gene therapy is high, potentially requiring a PhD 
With respect to the predictability of the art, in view of the state of the art and the level of skill in the art, use of RNA-based genetic circuits to achieve desired, predictable phenotypic/ diagnostic/ therapeutic outcome in vivo in any subject by expressing any output molecule is an unpredictable art. Specifically, Pardi establishes that use of RNA-based genetic circuits in vivo is unpredictable. Patil, Khodarovich, Guo and Lee establish that methods for introducing exogenous molecules such as for making transgenics or chimeras are not uniformly applicable to any subject from any specie. Soofiyani and Papnikolaou establish that application of successful application of any gene therapy method is contingent upon specific parameters requiring undue experimentation to attain predictable outcomes.
The applicants provide limited direction to practice the full scope of the claimed invention. Regarding output molecules, the specification discloses the use of fluorescent proteins (a type of detectable proteins) in their examples and suggest use of miRNA, siRNA, shRNA and proteins in the embodiments. They list several genes that can targeted by miRNA/siRNA/shRNA and several proteins of therapeutic value as output molecules (page 13-15). They also list potential diseases (page 38, para 4) that maybe targeted. They list potential pharmaceutical carriers, doses, dosing frequencies (pages 34-39). Despite these disclosures, the direction provided by the applicant is limited since no direction is provided that combines these listed disclosures to actually generate a toggle switch with any output molecule of therapeutic value in a pharmaceutically-acceptable format that can be given at any dose or dosing frequency to generate a defined predictable therapeutic effect. 
The applicants do not provide any working examples directed use of genetic toggle switch of claim 3 to switch the expression of any output molecules in vitro or in vivo. Furthermore, the applicants do not provide any working examples directed use of genetic toggle switch of claim 3 that allows for maintaining long-term ON/OFF regulation of any output molecule in vitro or in vivo. 
As is evident from the references noted above in ¶23(k-m), undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the broad breadth of the claims, the state of the prior art and its unpredictability, and the limited amount of guidance in the form of varied working examples in the specification.
After applying the Wands factors and analysis to claim 30, in view of the applicant’s entire disclosure, and considering the In re Wright and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claim 30 would not be enabled by the written disclosure for methods comprising administration of genetic toggle switch in to any subject in any need resulting in expression of any output molecules causing a predictable phenotypic/diagnostic/therapeutic effect .  Therefore, claim 30 is rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to make and use the claimed invention in its full scope.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 16-18, 20, 22, 23, 26, 30, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al (US 20180296702 A1, Publication date 2018-10-18, hereinafter Weiss 2018) and Weiss et al (US 20190032054 A1, Publication date 2019-01-31, hereinafter Weiss 2019) as evidenced by Pardi et al (Synthetic RNA-based post-transcriptional expression control methods and genetic circuits. Advanced Drug Delivery Reviews, Volume 184, May 2022).
Regarding claim 1, Weiss 2018 discloses several RNA-based synthetic circuits including one with on/off toggle switch functionality. Specifically, in [0049], they disclose an embodiment that comprises two expression cassettes (each an RNA molecule) with an SGP promoter, each with a different RNA motif, a different protein that binds RNA motifs and inhibits translation and siRNA recognition sites (See figure 37D, replicon toggle switch design). The protein encoded in each RNA molecule bind the RNA motif on the other RNA molecule thus inhibiting its production. The proteins used by Weiss 2018 are orthogonal ribonucleoproteins L7Ae and MS2-CNOT7 and addition of specific siRNAs acts as a switch by degrading the RNA molecule with the specific siRNA recognition sites. As evidenced by Pardi, use of RNA inhibitors such as L7Ae and RNA cleavage proteins such as Cas endoribonucleases is well known in the art (Figure 1, 5) and a skilled artisan would be able to use Weiss 2018’s disclosure to substitute the RNA inhibitor proteins with RNA cleavage proteins along with appropriate recognition cleavage sites in their genetic toggle switch to yield a predictable result of a functioning genetic toggle switch. To this end, Weiss 2018 discloses another embodiment in Figure 63B in which they use a single expression cassette combining two inversely related RNA cleavage/inhibitor molecules each preceded by RNA motifs recognized by the other RNA cleavage/inhibitor molecule. In this embodiment, the RNA cleavage molecule is Csy4 and the RNA inhibitor molecule is L7Ae. Thus, overall Weiss 2018 discloses expression cassettes capable of functioning as toggle switches, comprising promoters followed by RNA motifs that are recognized by RNA cleavage proteins or RNA inhibitor proteins followed by RNA cleavage effectors or RNA inhibitors that functional orthogonally followed by RNA degradation signal. 
Weiss 2018 does not teach an expression cassette with two RNA motifs on either side of the RNA effector that are different from each other and have the specific functional relationship with the RNA effectors as recited in the claims i.e. RNA motif preceding the effector is recognized by the orthogonal effector while the RNA motif following the effector is recognized by the effector itself. Weiss 2019 discloses placing a cleavage site (RNA motif) between an output molecule and degradation signals which allows for converting a traditional (OFF) switch into a novel inverted (ON) switch (Figure 1A, B). Weiss 2019 also discloses in [0013] that the output molecule of their circuit can be a RNA cleavage effector (such as Cas endoribonucleases) or RNA inhibitor (similar to Weiss 2018, such as L7Ae) thus indicating that using their method a cleavage effector protein can effectively turn on and stabilize its own expression. Specifically, in [0056], they describe an embodiment in which their expression cassette comprises of “a second promoter operably linked to a nucleotide sequence encoding an RNA cleaver that cleaves at the cleavage site in the RNA transcript” thus Weiss 2019’s expression contains both an output molecule and a RNA cleavage effector. A skilled artisan would recognize the improved capability of Weiss 2019’s genetic circuit due to introduction of cleavage site (RNA motif) between the RNA effector and the degradation signals and, use it to improve the genetic circuit of Weiss 2018 by placing a effector recognized RNA motif between the effector and the degradation signal in each of the expression cassettes. 
Therefore, it will be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve the genetic toggle-switch circuit of Weiss 2018 with the novel inverted switch applied to genetic circuits in Weiss 2019 to yield the predictable result of a genetic toggle-switch circuit in which each effector can further enhance its dominance over the orthogonal effector protein by stabilizing its RNA sequence due to cleavage of degradation signals from its sequence. 
Regarding claim 2, in view of the 112b issue noted above, Weiss 2018 does not teach a transcript stabilization sequence located 3’ of the coding sequence of the RNA cleavage effector. Weiss 2019 teaches placing a transcript stabilization sequence 3’ of the output molecule/RNA cleavage effector (Figure 1A, B, [0013]) which further stabilizes the RNA cleavage effector after the degradation motifs are cleaved off therefore further enhancing the novel inverted ON functionality of the switch. Therefore, it will be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve the genetic toggle-switch circuit of Weiss 2018 with the novel inverted switch applied to genetic circuits in Weiss 2019 to yield the predictable result of a genetic toggle-switch circuit in which each effector can further enhance its dominance over the orthogonal effector protein by stabilizing its RNA sequence due to cleavage of degradation signals from its sequence and by addition of a stabilizing sequence.
Regarding claim 3, in view of the claim interpretation and 112b issue noted above, Weiss 2018 teaches several genetic circuits in which the RNA cleavers/inhibitors are operably joined with an output molecule on the same expression cassette (Figure 5A, 37F, 37G, 63B). Weiss 2018’s embodiments do not teach a spacer such as IRES or 2A between the output molecule and the RNA cleavers/inhibitors since their embodiments are RNA replicons and thus use SGP promoters as amplification initiation sites. Its noteworthy that the instant specification do not include any examples in which the output molecule and the RNA effectors are separated by a spacer. Regardless, use of IRES and 2A spacer sequences for allowing expression of multiple non-fused proteins from the same nucleotide sequence is well known in the art. To this end, Weiss 2018 also suggests use of IRES when polycistronic expression is desired [0020]. Regarding claim 16, Weiss 2018 disclose use of several promoter. They primarily rely on different sub-genomic promoters for their RNA replicons which are constitutively active resulting in a self-replicating RNA sequence.  In some embodiments, they also use pCMV promoter to drive expression (Figure 11, 13). 
Regarding claim 17, in view of the 112b issue noted above, Weiss 2018 discloses embodiments in which output molecules are proteins that include therapeutic and detectable proteins [0010].
Regarding claim 18, Weiss 2018 disclose use of Cys4 in their genetic circuit. Weiss 2019 discloses use several Can endoribonucleases [0006]. 
Regarding claim 20, Weiss 2019 discloses MALAT 1 triplex as a stabilization sequence [0012]. 
Regarding claim 22, Weiss 2018 discloses siRNA and miRNA target sequences as degradation motifs (Figure 1A, 3A, 8E, 37D). Weiss 2019 discloses the 8-nt sequence that is capable of recruiting deadenylating complexes to result in RNA degradation [0037].
Regarding claim 23, Weiss 2018 discloses an RNA replicon as a vector in most of its examples however also notes that the RNA molecules may be encoded on one or more plasmids [0017]. Weiss 2019 discloses using plasmids and viral vectors as a vector for their genetic circuits [0096]. 
Regarding claims 26 and 30, Weiss 2018 discloses delivering their genetic circuits to cells (Figure 11, 12, 13, 15) and animals (mice) (Figure 44, 45, 46) in several examples. A skilled artisan would use such routine methods as used by Weiss 2018 to deliver expression cassettes to cells and animals thus generating cells and animals comprising expression cassettes. 
Regarding claim 32, the composition of this claim without the optional element completely overlaps in scope with the product of claim 1. Use of pharmaceutically acceptable carriers is well known in the art. To this end, Weiss 2019 disclose using pharmaceutically acceptable carriers to deliver genetic circuits [0107] and lists them in [0108]. 
Regarding claim 34, in view of the 112b issue noted above, Weiss 2018 discloses using their genetic circuits to treat cancer [0047] and the replicon of Figure 63B as a therapeutic for Muscular Dystrophy [0407]. 
Claims 5, 6, 8 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al (US 20180296702 A1, Publication date 2018-10-18, hereinafter Weiss 2018) and Weiss et al (US 20190032054 A1, Publication date 2019-01-31, hereinafter Weiss 2019) as evidenced by Pardi et al (Synthetic RNA-based post-transcriptional expression control methods and genetic circuits. Advanced Drug Delivery Reviews, Volume 184, May 2022) as applied to claim 1 above, and further in view of Cervera et al (Extended Gene Expression by Medium Exchange and Repeated Transient Transfection for Recombinant Protein Production Enhancement. Biotechnology and Bioengineering, Volume 112, May 2015).
Regarding claims 5, 6 and 8, Weiss 2018 teaches several cascade design circuits in which additional expression cassettes (such as the third and fourth expression cassettes of instant claim 5) comprise elements that alter the structure/function of the elements within the base cassettes of the circuit (such as the first and second expression cassettes of instant claim 1) (Figure 2A, 2C, 8A, 18A). They also teach several designs showing the use of small-molecule controlled degradation domains connected directly to the N-terminus of the RNA cleavage/inhibitor within these circuits (Figure 5A, 37G, 38A-C, 46A, 61A, 63B). Specifically, the embodiment described in [0049] (see ¶21 for claim 1) may further include “a sequence encoding Csy4 protein and a Csy4 recognition site” and “the Csy4 protein is a fusion of a destabilization domain and Csy4” wherein “the destabilization domain is regulated by trimethoprim (TMP) or 4-hydroxytamoxifin (4-OHT)” [0058]. The promoter for this embodiment is a SGP promoter. In the gene circuit shown in Figure 63B, Weiss 2018 demonstrates the use of two different small-molecule controlled destabilization/degradation domains connected to the N-terminus of the RNA cleavage/inhibitor to achieve small-molecule controlled switch within a genetic circuit. Therefore, Weiss 2018 discloses each of the elements of claims 5 (additional cassettes and different small molecule controlled degradation domains), 6 (direct fusion) and 8 (N-terminus fusion) and, demonstrate the use of these elements in various circuit designs. Weiss 2018 does not teach a specific circuit design with two additional expression cassettes that encode the same RNA effectors as the base expression cassettes. Cervera teaches a method of multiple transfection in which the same plasmid was repeatedly transfected to achieve prolonged expression of the plasmid with a 4-12 fold increase in the expression of the plasmid (abstract, last line) thus indicating that transfection with the same plasmids/additional elements allow for the prolonged overexpression of those plasmids/additional elements. A skilled artisan recognizes that since the additional elements of claim 5 encode the same RNA effectors as the base expression cassettes of claim 1, these additional elements allow for overexpression of the RNA effectors of claim 1 and, would improve the circuit by allowing for prolonged and increased expression of the RNA effectors. The small-molecule controlled degradation domains added to the additional elements of claim 5 may be added to the base elements of claim 1 and would function in the way disclosed by Weiss 2018 in either scenario (i.e. as a switch between the two RNA effectors).  Therefore, it will be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the known overexpression technique of Cervera to improve the genetic circuit of Weiss 2018 to yield the predictable result of overexpressing the RNA effector proteins of the genetic circuit resulting in an improved genetic circuit with prolonged and increased expression of the effector molecules.
Regarding claim 36, in view of the 112b issue noted above, Weiss 2018 discloses using their genetic circuits to treat cancer [0047] and the replicon of Figure 63B as a therapeutic for Muscular Dystrophy [0407]. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al (US 20180296702 A1, Publication date 2018-10-18, hereinafter Weiss 2018) and Weiss et al (US 20190032054 A1, Publication date 2019-01-31, hereinafter Weiss 2019) as evidenced by Pardi et al (Synthetic RNA-based post-transcriptional expression control methods and genetic circuits. Advanced Drug Delivery Reviews, Volume 184, May 2022) as applied to claim 1 above, and further in view of Kundert et al (Controlling CRISPR-Cas9 with ligand-activated and ligand-deactivated sgRNAs. Nature Communications, Volume 10, May 2019).
Regarding claim 11, Weiss 2018 and Weiss 2019 do not teach a RNA cleavage site comprising a small-molecule controlled aptamer sequence. Kundert discloses sgRNA (endonuclease RNA cleavage site) designed with aptamer sequences inserted within the sgRNA sequence so as it either allows or inhibits sgRNA binding with Cas endonucleases (Figure 1A). They disclose such aptamer including sgRNAs that can respond to different small molecules such as theophylline (Figure 2, 3a) or trimethoprim (Figure 3c). It is important to note that similar to the small-molecule controlled degradation domains of claim 5 (taught by Weiss 2018), the RNA cleavage sites comprising small-molecule controlled aptamer sequences recited in claim 11 perform the same function of a switch between the two RNA effectors. Degradation domains, ribozymes, aptazymes, small-molecule responsive aptamers are alternate elements that perform the same function within the toggle-switch circuit of the instant claims and can easily be substituted for each other. Therefore, it will be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the degradation domains of Weiss 2018 with endonuclease RNA cleavage site comprising an aptamer from Kundert to yield the predictable result of a switchable genetic circuit.
Claims 12 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al (US 20180296702 A1, Publication date 2018-10-18, hereinafter Weiss 2018) and Weiss et al (US 20190032054 A1, Publication date 2019-01-31, hereinafter Weiss 2019) as evidenced by Pardi et al (Synthetic RNA-based post-transcriptional expression control methods and genetic circuits. Advanced Drug Delivery Reviews, Volume 184, May 2022) as applied to claim 1 above, and further in view of Win et al (A modular and extensible RNA-based gene-regulatory platform for engineering cellular function, PNAS, Volume 104, September 2007).
Regarding claims 12 and 13, Weiss 2018 does not teach the use of self-cleavage sites such as ribozymes or small-molecule controlled ribozymes (i.e. aptazymes) in their genetic circuit. Win teaches aptazymes that can respond to different small molecules (Figure 5) and provide a basic example demonstrating their function in a gene circuit (Figure 6). It is important to note that similar to the small-molecule controlled degradation domains of claim 5 (taught by Weiss 2018), these elements of claim 12 and 13 (ribozymes or aptazymes) perform the same function of a switch between the two RNA effectors. Degradation domains, ribozymes, aptazymes, small-molecule responsive aptamers are alternate elements that perform the same function within the toggle-switch circuit of the instant claims and can easily be substituted for each other. Therefore, it will be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the degradation domains of Weiss 2018 with aptazymes from Win to yield the predictable result of a switchable genetic circuit.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. As noted above in ¶33, without the optional limitation claim 32 is essentially identical to claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 34 be found allowable, claim 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof in light of the 112b interpretation noted above. As noted above in the 112b issue, both these claims are identical since they both require administration of the same toggle switch of claim 3 for the same purpose. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
No claim is allowed. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATASHA DHAR/Examiner, Art Unit 1632            

/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632